DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

Response to Amendment
In view of applicant’s amendments and arguments filed on February 2, 2021, the rejections of claims 1-5 and 7-20 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on October 2, 2020 have been withdrawn.

Reason for Allowance
Claims 5 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 26 recites an n-type semiconductor layer having a metal oxide as a major component including a metal of Group 13 of the periodic table positioned on the second surface of the light-emitting layer, and wherein the p-type semiconductor layer and the n-type semiconductor layer are crystalline.
Claim 30 recites generating atomized droplets for a p-type semiconductor layer by atomizing a raw material solution comprising a metal of Group 9 of the periodic table and/or a metal of Group 13 of the periodic table; generating atomized droplets for an n-type semiconductor layer by atomizing a raw material solution comprising a metal of Group 13 of the periodic table.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 21-25, 29 and 31-33 variously depend from claim 5 or 30, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 11, 2021